Case 1:19-cv-03662-JMF Document 24 Filed 04/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROSEMARIE A. HERMAN, individually and as
beneficiary of the trust created by Rosemarie A. Herman
as grantor dated November 27, 1991,
19-CV-3662 (JMF) (GWG)
Plaintiff,
: ORDER WITHDRAWING
-and- ; THE REFERENCE

ARIEL E. BELEN, in his capacity as Temporary Trustee
of the Trust under Agreement dated November 27, 1991,

Nominal Plaintiff,
-V-
JULIAN MAURICE HERMAN; WINDSOR PLAZA
LLC, WINDSOR PLAZA LLC; REVENUE FUNDING
SERVICES LLC; TPG GLOBAL VENTURES LLC;

DAN THOMAS LOUNSBURY, JR.; "ABC CORP,"
"JOHN DOE," and "JANE DOE,"

Defendants.

 

JESSE M. FURMAN, United States District Judge:

On November 14, 2019, the Honorable Deborah A. Batts, to whom this case was
previously assigned, entered an order referring the pending motion to dismiss to Magistrate
Judge Gabriel W. Gorenstein. See ECF No. 21. On February 20, 2020, the case was reassigned
to the undersigned following the death of Judge Batts. In light of the foregoing, the Court hereby
withdraws the reference to Magistrate Judge Gorenstein.

SO ORDERED. CC ;
Dated: April 29, 2020

New York, New York SSE MF URMAN
nited States District Judge
